Title: To Thomas Jefferson from Barré, 19 September [1785]
From: Barré, Jean Baptiste Henri
To: Jefferson, Thomas



Excellence
Lorient ce 19 Septembre [1785]

J’ose toujour esperer que vous voudrés bien ne pas oublier ce que vous m’avés fait L’honneur de me promettre. Le Général M’a demandé hier si vous m’aviés honnoré d’une Lettre depuis quelques  mois. Je lui ai Répondu que oui. Mais comme vos Lettres sont en anglois et qu’il ne Le Sçait pas, il pourroit Soupçonner que je Cherche à me prévaloir de vos Bontés auprès de Lui pour Capter les Siennes. Et Rien au monde n’est peut être aussi dangereux que d’avoir tord vis avis de son chef. Je ne L’ai pas il est vray! Mais l’on ne peut empecher des Soupçons; la crainte d’être trompée est souvent La prémiere Idée qui vient Contre un jeune homme. J’attend donc des Bontés de votre excellence L’éxecution des promesses qu’elle à bien voulu me faire au Sujet du portrait du Général Waginston. Ma Reconnaissance égallera la durée de celle de L’amérique pour La Grandeur de vos Entreprises.
J’ai L’honneur dêtre avec Respect Excellence Votre très Humble Et très Obeissant Serviteur,

Barré

